       Case 2:20-cv-02161-JWB-TJJ Document 1 Filed 03/27/20 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT KANSAS


SPRINT COMMUNICATIONS COMPANY L.P.,

               Plaintiff,

       vs.                                               Case No.: 20-2161
CHARTER COMMUNICATIONS, INC.; BRIGHT                     Action Filed: February 18, 2020
HOUSE NETWORKS, LLC; TIME WARNER                         Action Served: March 3, 2020
CABLE, LLC (f/k/a TIME WARNER CABLE INC.);
CRAIG COWDEN, an individual; PAUL WOELK, an
individual.

               Defendants.


                    DEFENDANT CHARTER COMMUNICATIONS, INC.’S
                             NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Charter Communications, Inc.

(“Charter”) hereby gives notice of removal of this action, captioned Sprint Communications

Company L.P. v. Charter Communications, Inc. et al., bearing case number 20CV00906, from the

District Court of Johnson County, Kansas, to the United States District Court for the District of

Kansas. This Court has jurisdiction over this action because there is complete diversity of

citizenship between Plaintiff and Defendants, and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

                                       BACKGROUND

       1.      On February 18, 2020, Plaintiff, Sprint Communications Company L.P. (“Sprint”),

filed this action in the District Court of Johnson County, Kansas. On February 25, 2020, Sprint

filed an amended petition (“the Amended Petition” or “Am. Pet.”). The Amended Petition names
       Case 2:20-cv-02161-JWB-TJJ Document 1 Filed 03/27/20 Page 2 of 10




the following defendants: Charter Communications, Inc.; Bright House Networks, LLC;1 Time

Warner Cable, LLC;2 Craig Cowden; and Paul Woelk.

       2.      As discussed below, Plaintiff is a citizen of Kansas and Missouri and all Defendants

are citizens of states other than Kansas or Missouri.

       3.      Charter received the original and amended petitions through service of process on

March 3, 2020. Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders

served on Charter is attached hereto as Exhibit 1. A copy of the state court docket and all

documents filed in the state court action is attached hereto as Exhibit 2.

                                 VENUE AND JURISDICTION

       4.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 96, 1391, 1441(a), and

1446(a) because the District Court of Johnson County, Kansas, where this action was filed, is a

state court within the District of Kansas.

       5.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because (1)

there is complete diversity of citizenship between Plaintiff and Defendants; (2) the amount in

controversy exceeds $75,000, exclusive of interest and costs; and (3) all other requirements for

removal have been satisfied.

I.     THERE IS COMPLETE DIVERSITY OF CITIZENSHIP

       6.      For purposes of diversity jurisdiction, a corporation is “a citizen of every State and

foreign state by which it has been incorporated and of the State or foreign state where it has its

principal place of business[.]” 28 U.S.C. § 1332(c)(1). A partnership is a citizen of every state in



1
  Bright House Networks, LLC changed its name to Spectrum Sunshine State, LLC on January 1,
2020.
2
  Plaintiff pled in the Amended Petition that Time Warner Cable, LLC is an entity formerly known
as Time Warner Cable, Inc. (Am. Pet. ¶ 1.) This is incorrect. Time Warner Cable, LLC is
formerly known as TWC Newco LLC.

                                                 2
         Case 2:20-cv-02161-JWB-TJJ Document 1 Filed 03/27/20 Page 3 of 10




which its partners are citizens. See Carden v. Arkoma Assocs., 494 U.S. 185, 195-96 (1990); Depex

Reina 9 P’ship v. Tex. Int’l Petroleum Corp., 897 F.2d 461, 463 (10th Cir. 1990). A limited

liability company is a citizen of every state in which its members are citizens. Siloam Springs

Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1238 (10th Cir. 2015). A person is a citizen of

the state in which he or she is domiciled. Middleton v. Stephenson, 749 F.3d 1197, 1200 (10th Cir.

2014).

         7.    Applying these principles, there is complete diversity of citizenship here because

Plaintiff is a Kansas and Missouri citizen and all Defendants are citizens of states other than Kansas

or Missouri.

         A.    Plaintiff Is a Citizen of Kansas and Missouri

         8.    Plaintiff Sprint Communications Company L.P. is a Delaware limited partnership.

See Am. Pet. ¶ 13. Sprint has two partners. See Sprint Communications Company L.P.’s Am. and

Restated Certificate of Ltd. P’ship., attached as Exhibit 3. These two partners include a general

partner, US Telecom, Inc. and a limited partner, Utelcom LLC. Id.

               a.      US Telecom, Inc. is a corporation organized under the laws of Kansas with

its principal place of business in Overland Park, Kansas. See US Telecom, Inc. 2019 Annual

Report, attached as Exhibit 4.

               b.      According to publicly available information, Utelcom LLC is a Kansas

limited liability company whose members are Stefan Schnopp, Jorge Gracia, Katie True-Awtry,

and Steve Brammer. See Utelcom LLC 2019 Annual Report, attached as Exhibit 5. Mr. Schnopp

is a resident of the state of Kansas. See Accurint Data Search attached as Exhibit 6. Mr. Gracia

is a resident of the state of Kansas. See Accurint Data Search attached as Exhibit 7. Ms. True-

Awtry is a resident of the state of Kansas. See Accurint Data Search attached as Exhibit 8. Mr.




                                                  3
       Case 2:20-cv-02161-JWB-TJJ Document 1 Filed 03/27/20 Page 4 of 10




Brammer is a resident of the state of Missouri. See Accurint Data Search attached as Exhibit 9.

Accordingly, Utelcom LLC is a citizen of Kansas and Missouri.

       9.      Because Sprint’s partners are Kansas or Missouri citizens, Sprint is a Kansas and

Missouri citizen for purposes of diversity jurisdiction.

       B.      None of the Defendants Is a Citizen of Kansas or Missouri

       10.     Defendant Charter Communications, Inc. is a corporation organized under the laws

of Delaware with its principal place of business in Stamford, Connecticut. (Am. Pet. ¶ 14.)

       11.     Defendant Time Warner Cable, LLC (“TWC”) is a Delaware limited liability

company whose sole member is Charter Communications Operating, LLC. See March 26, 2020

Declaration of Daniel Bollinger, ¶ 2, attached hereto as Exhibit 10. Charter Communications

Operating, LLC is a Delaware limited liability company whose sole member is CCO Holdings,

LLC. Id. ¶ 5. CCO Holdings, LLC is a Delaware limited liability company whose sole member

is CCH I Holdings, LLC. Id. ¶ 6. CCH I Holdings, LLC is a Delaware limited liability company

whose sole member is CCHC, LLC. Id. ¶ 7. CCHC, LLC is a Delaware limited liability company

whose sole member is Charter Communications Holding Company, LLC. Id. ¶ 8. Charter

Communications Holding Company, LLC is a Delaware limited liability company whose sole

member is Spectrum Management Holding Company, LLC. Id. ¶ 9. Spectrum Management

Holding Company, LLC is a Delaware limited liability company whose sole member is Charter

Communications Holdings, LLC. Id. ¶ 10. Charter Communications Holdings, LLC is a Delaware

limited liability company with four members. Id. ¶ 11. Those members are Insight Blocker LLC,

CCH Holding Company, LLC, Advance/Newhouse Partnership, and CCH II, LLC. Id.

               a.      Insight Blocker LLC is a Delaware limited liability company whose sole

member is Insight Communications Company LLC. Id. ¶ 11(a). Insight Communications




                                                 4
        Case 2:20-cv-02161-JWB-TJJ Document 1 Filed 03/27/20 Page 5 of 10




Company LLC is a Delaware limited liability company whose sole member is Charter

Communications, Inc. Id.

                   b.   CCH Holding Company, LLC is a Delaware limited liability company

whose sole member is Charter Communications, Inc. Id. ¶ 11(b).

                   c.   Advance/Newhouse Partnership is a New York partnership with two

partners. Id. ¶ 11(c). Those partners are A/NPC Holdings LLC and A/NP Holdings Sub, LLC,

both of which are Delaware limited liability companies. The sole member of A/NP Holdings Sub,

LLC is A/NPC Holdings LLC. Id. The members of A/NPC Holdings LLC are Newhouse Cable

Holdings LLC and Advance Communications Company LLC, both of which are New York limited

liability companies. Id. The sole member of Newhouse Cable Holdings LLC is Newhouse

Broadcasting Corporation, a New York corporation with its principal place of business in New

York. Id. ¶ 11(c)(i). The sole member of Advance Communications Company LLC is Advance

Local Holdings Corp., a Delaware corporation with its principal place of business in New York.

Id. ¶ 11(c)(ii).

                   d.   CCH II, LLC is a Delaware limited liability company with five members.

Id. ¶ 11(d). Those members are Charter Communications, Inc., Insight Communications Company

LLC, Coaxial Communications of Central Ohio LLC, NaviSite Newco LLC, and TWC Sports

Newco LLC. Id. Charter Communications, Inc. and Insight Communications Company LLC are

citizens of Delaware and Connecticut for purposes of diversity jurisdiction. See supra ¶¶ 10, 11(a).

Coaxial Communications of Central Ohio is a Delaware limited liability company whose sole

member is Insight Communications Company LLC. Bollinger Declaration. ¶ 11(d)(ii). NaviSite

Newco LLC is a Delaware limited liability company whose sole member is Charter




                                                 5
       Case 2:20-cv-02161-JWB-TJJ Document 1 Filed 03/27/20 Page 6 of 10




Communications, Inc. Id. ¶ 11(d)(iii). TWC Sports Newco LLC is a Delaware limited liability

company whose sole member is Charter Communications, Inc. Id. ¶ 11(d)(iv).

       12.     Based on the foregoing, TWC is a citizen of Delaware, Connecticut, and New York

for the purposes of diversity jurisdiction.

       13.     Defendant Spectrum Sunshine State, LLC (“Spectrum”) (f/k/a Bright House

Networks, LLC) is a Delaware limited liability company whose sole member is Charter

Communications Operating, LLC. Id. ¶ 4. Accordingly, Spectrum is a citizen of Delaware,

Connecticut, and New York for the purposes of diversity jurisdiction. See supra ¶ 11.

       14.     Defendant Craig Cowden is domiciled in Colorado. See (Am. Pet. ¶ 17); March

25, 2020 Declaration of Craig Cowden, attached hereto as Exhibit 11.

       15.     Defendant Paul Woelk is domiciled in Connecticut. See (Am. Pet. ¶ 18); March

25, 2020 Declaration of Paul Woelk, attached hereto as Exhibit 12.

       16.     Accordingly, all of the Defendants are citizens of a state other than Kansas or

Missouri for the purposes of diversity jurisdiction.

II.    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       17.     “[A] defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.,

LLC v. Owens, 135 S. Ct. 547, 554 (2014). “[W]hen a defendant seeks federal-court adjudication,

the defendant’s amount-in-controversy allegation should be accepted when not contested by the

plaintiff or questioned by the court.” Id. at 553. In determining whether the amount in controversy

is satisfied, the Court may consider compensatory and statutory damages, as well as punitive

damages. See Woodmen of World Life Ins. Soc’y v. Manganaro, 342 F.3d 1213, 1217-18 (10th

Cir. 2003).




                                                 6
       Case 2:20-cv-02161-JWB-TJJ Document 1 Filed 03/27/20 Page 7 of 10




       18.     Here, the Amended Petition alleges that the Defendants “misappropriated Sprint’s

trade secrets and intellectual property with the intention of benefiting themselves and their sister

companies to the sum of billions of dollars, causing Sprint to lose customers, revenue, profits, and

future business.” (Am. Pet. ¶ 1.) The Amended Petition further asserts that “Sprint spent years

and millions of dollars investing in, developing, and optimizing” the technology that Defendants

allegedly “stole.” (Id. ¶ 11.) Sprint seeks actual damages and restitution for its alleged injuries.

(Id. Prayer for Relief.) It is thus indisputable that the alleged amount in controversy exceeds

$75,000, exclusive of interest and costs.

III.   ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED

       A.      The Notice of Removal Is Timely

       19.     This Notice of Removal is timely filed. Charter received the original and amended

petitions through service on March 3, 2020. Because Charter filed the Notice of Removal on

March 27, 2020, removal is timely. See 28 U.S.C. § 1446(b)(1).

       B.      All Properly Joined and Served Defendants Consent to Removal

       20.     For purposes of removal based on diversity jurisdiction under 28 U.S.C. § 1332(a)

and pursuant to 28 U.S.C. § 1446(b), all defendants who have been properly joined and served

must consent to removal.

       21.     The following properly joined and served Defendants (all Defendants) consent to

removal, as indicated by their signing below: Bright House Networks, LLC; Time Warner Cable,

LLC; Craig Cowden; and Paul Woelk.

       22.     By filing this Notice of Removal, neither Charter nor any other Defendant waives

any defense that may be available and reserves all such defenses. If any question arises as to the




                                                 7
       Case 2:20-cv-02161-JWB-TJJ Document 1 Filed 03/27/20 Page 8 of 10




propriety of the removal to this Court, Charter requests the opportunity to present a brief, evidence,

and oral argument in support of its position that this case has been properly removed.

       C.      Notice of Removal

       23.     Pursuant to 28 U.S.C. § 1446(d), Charter will give written notice of the filing of

this Notice of Removal to all parties of record in this matter, and will file a copy of this Notice

with the clerk of the District Court of Johnson County, Kansas.

                                          CONCLUSION

       WHEREFORE, Charter hereby removes this action from the District Court of Johnson

County, Kansas, to the United States District Court for the District of Kansas.



DATED: March 27, 2020                            BY: s/ Scott C. Nehrbass
                                                     Scott C. Nehrbass, #16285
                                                     Matthew D. Stromberg, #23710
                                                     FOULSTON SIEFKIN LLP
                                                     32 Corporate Woods
                                                     9225 Indian Creek Parkway, Suite 600
                                                     Overland Park, Kansas 66210-2000
                                                     (913) 253-2144 tel
                                                     (866) 347-1472 fax
                                                     Email: snehrbass@foulston.com
                                                     Email: mstromberg@foulston.com

                                                 Attorneys for Defendant
                                                 CHARTER COMMUNICATIONS, INC.




                                                  8
Case 2:20-cv-02161-JWB-TJJ Document 1 Filed 03/27/20 Page 9 of 10




                               WRITTEN CONSENT OF OTHER
                               DEFENDANTS


                               By: s/ Scott C. Nehrbass
                                   Scott C. Nehrbass, #16285
                                   Matthew D. Stromberg, #23710
                                   FOULSTON SIEFKIN LLP
                                   32 Corporate Woods
                                   9225 Indian Creek Parkway, Suite 600
                                   Overland Park, Kansas 66210-2000
                                   (913) 253-2144 tel
                                   (866) 347-1472 fax
                                   Email: snehrbass@foulston.com
                                   Email: mstromberg@foulston.com

                               Attorneys for Defendants TIME WARNER
                               CABLE, LLC and SPECTRUM SUNSHINE
                               STATE, LLC (f/k/a BRIGHT HOUSE
                               NETWORKS, LLC)



                             By: s/ Lee M. Smithyman
                                    Lee M. Smithyman, # 09391
                                    SMITHYMAN & ZAKOURA,
                                    CHARTERED
                                    7400 W. 110th Street, STE 750
                                    Overland Park, KS 66210
                                    (913) 661-9800
                                    Email: lee@smizak-law.com

                               Attorneys for Defendants COWDEN AND
                               WOELK




                                9
      Case 2:20-cv-02161-JWB-TJJ Document 1 Filed 03/27/20 Page 10 of 10




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of March 2020, I electronically filed the foregoing

pleading with the Clerk of the Court by using the ECF system and I mailed a true and correct copy

of the above and foregoing via email and U.S. Mail, First Class, to:

       B. Trent Webb
       Zach Chaffee-McClure
       Michael Cargnel
       SHOOK, HARDY & BACON L.L.P.
       2555 Grand Blvd.
       Kansas City, MO 64018
       bwebb@shb.com
       zmcclure@shb.com
       mcargnel@shb.com

       ATTORNEYS FOR PLAINTIFF

       Lee M. Smithyman,
       SMITHYMAN & ZAKOURA, CHARTERED
       7400 W. 110th Street, STE 750
       Overland Park, KS 66210
       lee@smizak-law.com

       ATTORNEYS FOR DEFENDANTS
       CRAIG COWDEN AND PAUL WOELK

                                                            By: s/ Scott C. Nehrbass
                                                            ATTORNEYS FOR DEFENDANTS
                                                            CHARTER COMMUNICATIONS,
                                                            INC., SPECTRUM SUNSHINE
                                                            STATE, LLC F/K/A BRIGHT
                                                            HOUSE NETWORKS, LLC, AND
                                                            TIME WARNER CABLE, LLC




                                                10
